Case: 17-60716   Document: 00515392964    Page: 1   Date Filed: 04/23/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                No. 17-60716                      April 23, 2020
                                                                 Lyle W. Cayce
RANDY C. WILLIAMS,                                                    Clerk


             Plaintiff–Appellant,

v.

JACQUELINE BANKS, Southern Mississippi Correctional Institution
Superintendent; RON KING, Superintendent; HUBERT DAVIS; TIMOTHY
MORRIS; JENNIFER ROBERTS, Case Manager; UNKNOWN COLEMAN,
Lieutenant,

             Defendants–Appellees.




                Appeal from the United States District Court
                  for the Southern District of Mississippi


Before OWEN, Chief Judge, and SOUTHWICK and OLDHAM, Circuit Judges.
PRISCILLA R. OWEN, Chief Judge:
      Randy Williams, an inmate in the custody of the Mississippi Department
of Corrections (MDOC), sued several prison officials in their official and
individual capacities under 42 U.S.C. § 1983, alleging that the defendants were
deliberately indifferent to the risk that another inmate would harm Williams,
thereby violating the Eighth and Fourteenth Amendments. The district court
granted summary judgment to the defendants. We affirm.
                                       I
      While in prison, Williams joined and became a high-ranking member of
    Case: 17-60716    Document: 00515392964     Page: 2   Date Filed: 04/23/2020



                                 No. 17-60716
a gang known as the Gangster Disciples. As a gang member, Williams made
“a populous band of enemies.” In 2010, a rival gang—the Vice Lords—ordered
a “hit” on him. Although Williams left the Gangster Disciples in 2014, the Vice
Lords did not retract their order that Williams be murdered. Prison officials
attempted to address the many threats against Williams by placing him in
protective custody, moving him to different correctional facilities, and allowing
him to make an official list of other inmates that he believed were dangerous
to him and from whom he should be separated, known as “red tagging.”
      In the early morning of July 26, 2015, an inmate named Eric Ward, who
was a member of the Vice Lords gang, stabbed another inmate, Jonah Jackson,
during an altercation over a television. The record does not establish who
started the fight. Jackson was given medical attention, and Ward was moved
into the same protective custody zone as Williams to separate him from
Jackson. There is no evidence in the record suggesting that the defendants
knew Ward was a member of the Vice Lords or otherwise posed a threat to
Williams when they moved him to Williams’s zone. Williams had not red-
tagged Ward or told anyone that Ward was a threat to him. Williams does not
allege the defendants knew Ward posed a danger to him when they moved him,
and Williams himself did not believe Ward was a threat to him at this time.
Nonetheless, within hours of being moved to Williams’s zone, Ward stabbed
Williams. Williams says that Ward “came up behind” him and stabbed him
several times in the back of the head, one of his arms, and one of his fingers.
      Because of the stabbing, Williams was airlifted to the hospital. His
injuries required staples in the back of his head, staples in his arm, and
stitches to his finger. Upon Williams’s return to the prison, he was placed in
lockdown—not to punish him, but because it was the only place left to house
him safely.   Williams exhausted his administrative remedies against the
defendants for allegedly failing to protect him from Ward. Williams then filed
                                       2
     Case: 17-60716       Document: 00515392964         Page: 3     Date Filed: 04/23/2020



                                       No. 17-60716
suit against the defendants in federal district court.
       The defendants are those MDOC officials who Williams informed about
the fact that the Vice Lords gang had a hit out on his life. Williams alleged
claims against the defendants in both their individual and official capacities
pursuant to 42 U.S.C. § 1983 for deliberate indifference in violation of his
Eighth and Fourteenth Amendment rights. The parties consented to having a
magistrate judge resolve their claims in the district court. Williams and the
defendants then filed cross motions for summary judgment. After holding a
hearing at which Williams testified, the magistrate judge granted summary
judgment to the defendants on the basis of sovereign immunity and qualified
immunity. This appeal followed.
                                             II
       We first address Williams’s claims against the defendants in their official
capacities. Claims for money damages against state officials in their official
capacities are generally barred by state sovereign immunity unless Congress
has validly abrogated that immunity or the state has consented to suit. 1 Here,
Williams’s use of 42 U.S.C. § 1983 does not disturb Mississippi’s state
sovereign immunity. 2        Mississippi also has not waived its state sovereign




       1  Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“The Court has held that, absent
waiver by the State or valid congressional override, the Eleventh Amendment bars a damages
action against a State in federal court. This bar remains in effect when State officials are
sued for damages in their official capacity.” (internal citations omitted)); see also Alden v.
Maine, 527 U.S. 706, 712-13, 729-31 (1999) (“The phrase [Eleventh Amendment immunity]
is convenient shorthand but something of a misnomer, for the sovereign immunity of the
States neither derives from, nor is limited by, the terms of the Eleventh Amendment. Rather,
as the Constitution’s structure, its history, and the authoritative interpretations by this
Court make clear, the States’ immunity from suit is a fundamental aspect of the sovereignty
which the States enjoyed before the ratification of the Constitution, and which they retain
today . . . .”); Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 55-58 (1996).
        2 Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (“We hold that neither a

State nor its officials acting in their official capacities are ‘persons’ under § 1983.”).
                                              3
     Case: 17-60716       Document: 00515392964          Page: 4     Date Filed: 04/23/2020



                                       No. 17-60716
immunity and consented to suit in federal court. 3 Therefore, Williams’s claims
against the defendants in their official capacities are barred.
                                             III
       We next address Williams’s deliberate indifference claims against the
defendants in their individual capacities.             Although the magistrate judge
dismissed these claims based on qualified immunity, “[we] may affirm the
district court on any grounds supported by the record and argued in the court
below.” 4 Prison officials “have a constitutional duty to protect prisoners from
violence at the hands of their fellow inmates.” 5 “Not every injury suffered by
a prisoner at the hands of another rises to the level of a constitutional violation,
however.” 6 To be successful on such a claim, a plaintiff must prove that (1) “he
is incarcerated under conditions ‘posing a substantial risk of serious harm,’”
and that (2) “the prison official’s state of mind is one of ‘deliberate indifference’
to the prisoner’s health or safety.” 7 A deliberately indifferent state of mind
requires that “the official knows of and disregards an excessive risk to inmate
health or safety; the official must both be aware of facts from which the
inference could be drawn that a substantial risk of serious harm exists, and he
must also draw the inference.” 8 “[D]eliberate indifference cannot be inferred
merely from a negligent or even a grossly negligent response to a substantial




       3 See MISS. CODE ANN. § 11-46-5(4) (West 2020) (“Nothing contained in this chapter
shall be construed to waive the immunity of the state from suit in federal courts guaranteed
by the Eleventh Amendment to the Constitution of the United States.”).
       4 Maria S. ex rel. E.H.F. v. Garza, 912 F.3d 778, 783 (5th Cir. 2019) (citing Doctor’s

Hosp. of Jefferson, Inc. v. Se. Med. Alliance, Inc., 123 F.3d 301, 307 (5th Cir. 1997)).
       5 Longoria v. Texas, 473 F.3d 586, 592 (5th Cir. 2006) (citing Farmer v. Brennan, 511
U.S. 825, 832-33 (1994)); see also Brown v. Plata, 563 U.S. 493, 510 (2011) (“Prisoners retain
the essence of human dignity inherent in all persons. Respect for that dignity animates the
Eighth Amendment prohibition against cruel and unusual punishment.”).
       6 Horton v. Cockrell, 70 F.3d 397, 400 (5th Cir. 1995) (citing Farmer, 511 U.S. at 834).
       7 Id. at 400-01 (citing Farmer, 511 U.S. at 834).
       8 Farmer, 511 U.S. at 837.

                                              4
     Case: 17-60716       Document: 00515392964          Page: 5     Date Filed: 04/23/2020



                                       No. 17-60716
risk of serious harm.” 9
       Williams alleges two theories for his deliberate indifference claims
against the defendants.          The first theory is that the defendants violated
Williams’s Eighth and Fourteenth Amendment rights when they failed to
protect him from Ward, who belonged to a gang that the defendants knew had
a hit out on Williams. The second theory is that the defendants violated
Williams’s constitutional rights because they placed Ward into Williams’s
protective custody zone instead of following MDOC policy and placing Ward in
lockdown. We address each theory in turn.
                                              A
       The magistrate judge correctly granted summary judgment on
Williams’s first theory of liability. There is no evidence in the record to suggest
that the defendants knew Ward was a member of the Vice Lords gang or
otherwise posed a specific threat to Williams when they moved him into
Williams’s zone. Even Williams, when asked if he perceived Ward as a threat
at the time Ward was moved into Williams’s zone, testified, “Not really. Not
as a threat right—not right then.” Moreover, there is no evidence that Ward
attacked Williams because of the hit ordered by the Vice Lords. In short, there
is no evidence that the defendants were aware of the risk that Williams
contends Ward posed.           Thus, the defendants could not be said to have
disregarded that risk with deliberate indifference. 10
                                              B
       The magistrate judge also correctly granted summary judgment on
Williams’s second theory of liability. “Our case law is clear . . . that a prison


       9 Thompson v. Upshur County, 245 F.3d 447, 459 (5th Cir. 2001) (citing Hare v. City
of Corinth, 74 F.3d 633, 645, 649 (5th Cir. 1996) (en banc)).
        10 See Farmer, 511 U.S. at 826 (“[P]rison officials may not be held liable if they prove

that they were unaware of even an obvious risk or if they responded reasonably to a known
risk, even if the harm ultimately was not averted.”).
                                               5
     Case: 17-60716        Document: 00515392964             Page: 6   Date Filed: 04/23/2020



                                          No. 17-60716
official’s failure to follow the prison’s own policies, procedures[,] or regulations
does not constitute a violation of [the Eighth or Fourteenth Amendment], if
constitutional minima are nevertheless met.” 11 Here, the defendants did not
disregard “an excessive risk to inmate health or safety.” 12 Ward’s altercation
with Jackson concerned a television. It was unrelated to Williams or anyone
else in Williams’s zone. Ward had been separated from Jackson, and Ward
had roughly twenty hours from the time of that altercation in his cell for his
anger to subside before he was moved to Williams’s zone. The record does not
indicate that Ward had ever been in an altercation with anyone other than
Jackson prior to Ward’s altercation with Williams. The record also does not
state that Ward initiated the altercation with Jackson. Williams did not alert
any prison officials that Ward was a threat, and he did not believe Ward to be
a threat.      These facts are insufficient to impute to prison officials the
knowledge that Ward posed a substantial risk of serious harm to anyone,
including Williams, in Williams’s prison zone. 13
                                      *        *         *
       For the foregoing reasons, the district court’s judgment is AFFIRMED.


       11 Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996) (first citing Giovanni v. Lynn,
48 F.3d 908, 912 (5th Cir. 1995); then citing Murphy v. Collins, 26 F.3d 541, 543 (5th Cir.
1994); and then citing Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986)); see also
Spann v. Strain, 726 F. App’x 265, 266 (5th Cir. 2018) (“[A] state’s failure to follow its own
rules does not constitute a due process violation.” (citing Myers, 97 F.3d at 94)); Scheidel v.
Sec’y of Pub. Safety & Corr., 561 F. App’x 426, 427 (5th Cir. 2014) (“[V]iolations of prison
rules do not alone rise to the level of constitutional violations and, therefore, such claims are
not actionable under § 1983.” (citing Hernandez, 788 at 1158).
       12 See Farmer, 511 U.S. at 837.
       13 See Holden v. Hirner, 663 F.3d 336, 341 (8th Cir. 2011) (“An inmate’s history of

violence alone is insufficient to impute to prison officials subjective knowledge of the inmate’s
danger to harm other inmates.” (citing Norman v. Schuetzle, 585 F.3d 1097, 1104-06 (8th Cir.
2009), overruled on other grounds by Pearson v. Callahan, 555 U.S. 223 (2009)); see also
Sanders v. Goodween, No. 12-440‐SDD‐RLB, 2013 WL 5818610, at *6 (M.D. La. Oct. 29, 2013)
(“[T]he mere fact that the offending co-inmate may have been involved in one or more prior
inmate-on-inmate confrontations does not compel a finding that the determination to house
the two inmates in a two-person cell at DWCC amounted to deliberate indifference.”).
                                               6